


Exhibit 10.1
FOURTH AMENDMENT TO CREDIT AGREEMENT
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated effective as
of December 15, 2011, amends and supplements that certain Credit Agreement dated
as of November 6, 2007, as amended to date (as so amended, the "Credit
Agreement"), by and between ASSOCIATED BANK, NATIONAL ASSOCIATION, a national
banking association (the "Bank"), and MAGNETEK, INC., a Delaware corporation
(the "Company").
RECITAL
The Company and the Bank desire to amend and supplement the Credit Agreement as
provided below.
AGREEMENTS
In consideration of the Recital and the promises and agreements set forth in the
Credit Agreement, as amended hereby, the parties agree as follows:
a.Definitions and References. Capitalized terms not otherwise defined herein
have the meanings assigned in the Credit Agreement. All references to the Credit
Agreement contained in the Collateral Documents and the other Loan Documents, as
amended or amended and restated, shall, upon the execution of this Amendment,
mean the Credit Agreement as amended by this Amendment.


b.Amendments to Credit Agreement.


(a)The defined term "Adjusted EBITDA" appearing in section 1.1 of the Credit
Agreement is amended and restated in its entirety to read as follows:


"Adjusted EBITDA" means, as to any Person, for any period for which such amount
is being determined, an amount equal to (a) Net Income, plus (b) to the extent
in determining Net Income the sum of (i) depreciation expense, (ii) amortization
expense, (iii) non-cash stock compensation expense, (iv) non-cash pension
expense and (v) losses from discontinued operations, all as determined without
duplication for the Company and its Consolidated Subsidiaries.
(b)The last sentence of the defined term "Commitment" appearing in section 1.1
of the Credit Agreement is amended and restated in its entirety to read as
follows:


The Commitment of the Bank is $12,500,000; provided that the Company may only
borrow up to $7,500,000 unless and until the Bank has conducted a field exam (at
the Company's sole cost and expense), the results of which must be acceptable to
the Bank in its sole but reasonable discretion. The Commitment is subject to
reduction from time to time pursuant to section 2.4.
(c)The defined term "LIBOR Rate" appearing in section 1.1 of the Credit
Agreement is amended and restated in its entirety to read as follows:






--------------------------------------------------------------------------------




"LIBOR Rate" means the per annum rate of interest for a period equal to one
month described as the "London interbank offered rate, or Libor" for such period
that is in effect two Business Days prior to the first day of each month as
reported in The Wall Street Journal, “Money Rates” table (and currently defined
as the British Bankers' Association average of interbank offered rates for
dollar deposits in the London market), rounded upward to the nearest 1/8th of 1%
or, if The Wall Street Journal or another authoritative source is not available,
as LIBOR is otherwise determined by the Bank in its sole and absolute
discretion. The LIBOR Rate shall re-set on the first day of each calendar month,
and shall remain in effect until the last day of each calendar month.
(d)The defined term "Maturity Date" appearing in section 1.1 of the Credit
Agreement is amended by deleting the date "December 15, 2011" appearing therein
and inserting the date "June 15, 2013" in its place.


(e)The defined term "Permitted Liens" appearing in section 1.1 of the Credit
Agreement is amended by deleting the word "and" at the end of clause (f)
thereof, deleting the "." at the end of clause (g) thereof and inserting the
following clause (h) to appear in proper alphabetical order therein:


; and (h) liens in favor of the Pension Benefit Guaranty Corporation; provided
that such liens are subordinated to the lien in favor of the Bank.
(f)Clause (c) of the defined term "Qualified Account" appearing in Section 1.1
of the Credit Agreement is amended and restated in its entirety to read as
follows:


(c) which is not more than 90 days past due from the date of the relevant
invoice and which original due date is not more than 60 days after the date of
the relevant invoice;
(g)The defined term "Qualified Account" appearing in Section 1.1 of the Credit
Agreement is further amended by deleting the word "and" after clause (i)
thereof, deleting the "." after clause (j) thereof and inserting the following
clauses (k) and (l) to appear in proper alphabetical order therein:
; (k) by an account debtor as to which 25% or more of all accounts owing by such
account debtor are ineligible because of the application of clause (c) above;
and (l) by an account debtor to the extent the aggregate amount of accounts
owing from such account debtor exceeds 25% of all Qualified Accounts.
(h)The defined term "Qualified Inventory" appearing in Section 1.1 of the Credit
Agreement is hereby amended by deleting the parenthetical "(other than inventory
which is defective but including inventory which is works in process)" therein
and inserting the parenthetical "(excluding inventory which is defective and
inventory which is works-in-process)" in its place.


(i)Section 2.5(a) of the Credit Agreement is hereby amended by deleting the rate
"two percent (2.0%)" appearing therein and inserting the rate "two and
three-quarters of one percent (2.75%)" in its place.
(j)Section 6.10 of the Credit Agreement is amended in its entirety to read as
follows:


6.10.    Maximum Pension Payments. Make cash contributions to the defined
benefit retirement plan maintained by the Company, except for payments during
the following periods not exceeding the amounts (measured on a cash basis) for
such periods:




--------------------------------------------------------------------------------




Period
Maximum Contribution
Three-month period ending December 31, 2011
$4,000,000
Three-month period ending March 31, 2012
$4,000,000
Three-month period ending June 30, 2012
$4,000,000
Three-month period ending September 30, 2012
$4,000,000
Three-month period ending December 31, 2012
$4,000,000
Three-month period ending March 31, 2013
$5,000,000



(k)Section 6.13 of the Credit Agreement is amended in its entirety to read as
follows:


6.13    Adjusted EBITDA. Permit the Adjusted EBITDA of the Company and its
Consolidated Subsidiaries to be less than the following amounts for the
following periods:
Period
Minimum Amount
Three-month period ending December 31, 2011 and each three-month period ending
as of the last day of each calendar quarter thereafter.
$2,500,000



(l)Exhibit A attached hereto shall be deemed to be an Exhibit to the Credit
Agreement and shall replace Exhibit A to the Credit Agreement in its entirety.


(m)Exhibit D attached hereto shall be deemed to be an Exhibit to the Credit
Agreement and shall replace Exhibit D to the Credit Agreement in its entirety.


3.Closing Conditions. This Amendment shall become effective upon the execution
and delivery by the parties of this Amendment and receipt by the Bank of:


(a)an amended and restated revolving note in the form of Exhibit A attached
hereto (the "Restated Note");


(b)a certificate of good standing of the Company issued by the Delaware
Secretary of State and a certificate of status issued by the Wisconsin
Department of Financial Institutions, in each case dated within ten (10) days of
the date hereof (the "Good Standing Certificates");


(c)payment in cash of an amendment fee in the amount of $1,500.00;


(d)a certificate of the Company, dated the date hereof and executed by an
officer of the Company, which shall certify (i) the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of this Amendment, the Restated Note and the transactions
contemplated hereby and thereby, (ii) a true, correct and complete copy of the
Company's Certificate of Incorporation and by-laws, (iii) the name, title and
true signatures of the officers of the Company, authorized by the resolutions to
execute, deliver and perform the Company's obligations under this Amendment, the
Restated Note and the transactions contemplated hereby and thereby and (iv) the
Good Standing Certificates; and


(e)such other forms, certificates, agreements, documents and instruments as the
Bank may reasonably requests.






--------------------------------------------------------------------------------




4.No Waiver. The Company agrees that nothing contained herein shall be construed
by the Company as a waiver by the Bank of the Company's compliance with each
representation, warranty and/or covenant contained in the Credit Agreement, the
Collateral Documents and the other Loan Documents and that no waiver of any
provision of the Credit Agreement, the Collateral Documents or the other Loan
Documents by the Bank has occurred. The Company further agrees that nothing
contained herein shall impair the right of the Bank to require strict
performance by the Company of the Credit Agreement.


5.Representations and Warranties. The Company represents and warrants to the
Bank that:


(a)The execution and delivery of this Amendment and the Restated Note is within
its corporate power, has been duly authorized by proper corporate action on the
part of the Company, is not in violation of any existing law, rule or regulation
of any governmental agency or authority, any order or decision of any court, the
Certificate of Incorporation or By-Laws of the Company or the terms of any
agreement, restriction or undertaking to which the Company is a party or by
which it is bound, and does not require the approval or consent of the
stockholders of the Company, any governmental body, agency or authority or any
other person or entity, except for those approvals and consents which have
already been obtained and are in full force and effect;


(b)This Amendment and the Restated Note have been duly executed and delivered by
the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and


(c)The representations and warranties of the Company contained in the Credit
Agreement, the Collateral Documents and the Loan Documents are true and correct
in all material respects as of the date of this Amendment (except to the extent
such representations and warranties relate to an earlier date in which case they
are true and correct in all material respects as of such earlier date).


6.Covenant. The Company covenants and agrees that is shall within 180 days of
the date hereof obtain a lien subordination agreement from the Pension Benefit
Guaranty Corporation, in form and substance reasonably satisfactory to the Bank.
The failure to obtain such lien subordination agreement as set forth herein
shall be deemed to be an Event of Default.


7.Miscellaneous.


(a)Charges, Expenses and Fees. The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses paid or incurred by the Bank in
connection with the negotiation, preparation, execution and delivery of this
Amendment and all forms, certificates, agreements, documents and instruments
hereto or otherwise contemplated hereby, including the reasonable fees and
expenses of the Bank's counsel.


(b)Amendments and Waivers. This Amendment may not be changed or amended orally,
and no waiver hereunder may be oral, and any change or amendment hereto or any
waiver hereunder must be in a writing which is identified as an amendment or
waiver of this Amendment and signed by the party or parties against whom such
change, amendment or waiver is sought to be enforced.


(c)Headings. The headings in this Amendment are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Amendment.




--------------------------------------------------------------------------------






(d)Affirmation. Each party hereto affirms and acknowledges that the Credit
Agreement as amended by this Amendment remains in full force and effect in
accordance with its terms.


(e)Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart by facsimile or by e-mail of a portable document file (PDF) shall be
as effective as delivery of an original counterpart hereof.


[remainder of page intentionally left blank; signature page follows]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to Credit
Agreement as of the date first written above.
COMPANY:
 
MAGNETEK, INC.
 
 
 
 
 
/s/ Marty J. Schwenner
 
By:
Marty J. Schwenner
 
 
Vice President and Chief Financial Officer



BANK:
 
ASSOCIATED BANK, NATIONAL ASSOCATION
 
 
 
 
 
/s/ Marylou J. Schirpke
 
By:
Marylou J. Schirpke
 
 
Vice President









--------------------------------------------------------------------------------






EXHIBIT A
Form of Note
AMENDED AND RESTATED REVOLVING NOTE
$
12,500,000.00


 
Milwaukee, Wisconsin
 
 
December 15, 2011

FOR VALUE RECEIVED, on or before the Maturity Date (as defined in the Credit
Agreement referred to below), the undersigned, MAGNETEK, INC., a Delaware
corporation (the "Company"), promises to pay to the order of ASSOCIATED BANK,
NATIONAL ASSOCIATION (the "Bank") the principal sum of Twelve Million Five
Hundred Thousand Dollars and 00/100 Dollars ($12,500,000.00), or such lesser
amount as is shown to be outstanding according to the records of the Bank,
together with interest on the principal balance outstanding from time to time at
such rates and payable at such times as set forth in the Credit Agreement
referred to below.
Payments of both principal and interest are to be made in immediately available
funds in lawful currency of the United States of America at the office of the
Bank, 330 East Kilbourn Avenue, Milwaukee, Wisconsin, or such other place as the
holder hereof shall designate to the undersigned in writing.
This Note is the Note issued pursuant to that certain Credit Agreement dated as
of November 6, 2007, as amended to date (as so amended and as further amended,
restated supplemented or otherwise modified from time to time, the "Credit
Agreement") by and between the Company and the Bank, to which Agreement
reference is made for rights and obligations as to prepayment and acceleration
of maturity. This Note amends, restates and replaces that certain Revolving Note
dated November 6, 2007 issued by the Company in the stated principal amount of
$10,000,000 payable to the order of the Bank and the Company acknowledges that
the indebtedness evidenced thereby has not been extinguished and that no
novation has occurred.
The undersigned agrees to pay all costs of collection, including reasonable
attorneys' fees.
MAGNETEK, INC.
 
By:
 
 
Name:
 
 
Title:







--------------------------------------------------------------------------------










EXHIBIT D


Revised Form of Borrowing Base Certificate


BORROWING BASE CERTIFICATE
 
 
 
 
 
 
 
 
 
          Reference is made to that certain Credit Agreement, dated as of
November 7, 2007 (as amended or modified from time to time, the "Credit
Agreement"), by and between ASSOCIATED BANK, NATIONAL ASSOCIATION (the "Bank")
and MAGNETEK, INC., a Delaware corporation (the "Company"). Unless otherwise
defined herein, capitalized terms used herein have the respective meanings
assigned to them in the Credit Agreement.
          The undersigned hereby certifies, as of the date hereof, that he/she
is the _________________________ of the Company and, as such, he/she is
authorized to execute and deliver this Certificate to the Bank on behalf of the
Company and the information in paragraphs 1 through 5 is true and accurate based
upon the books and records of the Company as of ________________, ____ and the
information in paragraphs 6 through 10 is true and accurate as of the date of
this Certificate.
 
 
 
 
 
 
 
 
 
1
Qualified Accounts.
 
 
 
 
 
 
 
 
 
 
 
 
 
(a)
Gross Accounts Receivable
 
 $______________
 
 
 
 
 
 
 
 
 
 
(b)
Less Ineligible Accounts:
 
 
 
 
(i)
Receivables subject to Liens
 
 
 
 
 
other than those in favor of
 
 
 
 
 
 the Bank
 
 
 $_____________
 
 
 
(ii)
Affiliate receivables
     ____________
 
 
 
(iii)
> 90 days past due from invoice date
     ____________
 
 
 
(iv)
>60 days due date for an invoice
     ____________
 
 
 
(v)
Cross-aging at 25%
     ____________
 
 
 
(vi)
Concentration at 25%
     ____________
 
 
 
(iv)
Other ineligible receivables
     ____________
 
 
 
Total Ineligible Receivables
 
    (_____________)
 
 
 
 
 
 
 
 
 
 
(d)
Qualified Accounts
 
 
 $_______________
 
 
 
 
 
 
 
 
 
 
(e)
Advance Rate
 
 
 
80%
 
 
 
 
 
 
 
 
 
2
Borrowing Base Availability - Accounts
 
$_______________
 
 
 
 
3
Qualified Inventory (exclusive of WIP)
 
$_______________
 
 
 
 
 
Advance Rate
 
40%
 
 
 
 
4
Borrowing Base Availability - Qualified Inventory
 
$_______________
 
 
 
 
5
Total Borrowing Base Availability (sum of 2 and 4)
 
 $_______________
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





 
6
Commitment
 
 
 
 
$12,500,000.00
 
 
 
 
 
 
 
 
 
 
 
7
Lesser of (5) or (6)
 
 
$
 
 
 
 
 
 
 
 
 
 
 
8
Total Outstanding:
 
 
$_____________
 
 
 
 
 
 
 
 
 
 
 
 
(a)
Unpaid Principal Balance of the Note
 
 $____________
 
 
(b)
LOC Exposure
 
 
 
_______________
 
9
 
TOTAL
 
 
 
 
 $______________
 
 
 
 
 
 
 
 
 
 
 
10
Availability (overadvance) ((7) - (9))
 
 $
 
 
 
 
 
 
 
 
 
 
 
          The undersigned further represents and warrants that to the best of
their knowledge, the Company is in compliance with all covenants set forth in
the Credit Agreement.
   
 
 
 
 
 
 
 
 
 
 
          IN WITNESS WHEREOF, the parties have executed this Borrowing Base
Certificate on the ___ day of ____________, 20__.
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MAGNETEK, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:__________________________________
 
 
 
 
 
 
 
      Name: _____________________________
 
 
 
 
 
 
 
      Title: ______________________________





